Citation Nr: 0615289	
Decision Date: 05/25/06    Archive Date: 06/06/06

DOCKET NO.  04-14 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for hypertension, claimed 
as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
February 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision issued 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in San Juan, the Commonwealth of Puerto 
Rico.


FINDINGS OF FACT

1.  The veteran is currently diagnosed with hypertension, but 
it was not manifest to a compensable degree within one year 
of his February 1969 discharge from active duty.  

2.  Competent probative medical evidence does not attribute 
hypertension to any incident or disease in service or 
indicate it is proximately due to or aggravated by any of his 
service-connected disabilities.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, 
may not be presumed to have been incurred therein, and is not 
the result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.655, 3.307, 3.309, 3.310 (2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

Hypertension Claim

Service connection may be established on a secondary basis 
for a disability, shown to be proximately due to, or the 
result of, a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2005).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2005); 
Allen v. Brown, 7 Vet. App. 439 (1995).  There is no 
competent medical evidence indicating the veteran's 
hypertension is the result of, or aggravated by any of his 
service-connected disabilities.  Therefore, secondary service 
connection is not warranted.

Service connection is also not warranted for hypertension on 
a direct basis.  The veteran is not competent to 
etiologically link any currently diagnosed condition, such as 
hypertension, to his period of service or any incident 
therein.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see 
also Bostain v. West, 11 Vet. App. 124, 127 (1998).  While 
the evidence is indicative of a current diagnosis of 
hypertension, there is no competent medical evidence 
attributing any such diagnosis to the veteran's period of 
service.  His service medical records are void of a diagnosis 
of hypertension or high blood pressure readings.  As such, 
direct service connection is not warranted.  See 38 C.F.R. 
§ 3.303(d) (2005).

Nor is service connection warranted on a presumptive basis.  
The veteran was diagnosed with hypertension many years after 
his discharge from active duty.  See June 2004 hearing 
transcript.  A June 1986 VA discharge summary is the earliest 
competent medical evidence of record to contain a diagnosis 
of hypertension.  As the veteran's hypertension was not 
diagnosed, let alone to a compensable degree, within one year 
of his February 1969 discharge from active duty, service 
connection cannot be awarded on a presumptive basis.  
38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005) (hypertension may be presumed to have been incurred in 
service when manifest to a compensable degree within one year 
of discharge from active duty).  

Moreover, while his October 2003 claim shows that the veteran 
argues that his hypertension is the result of herbicidal 
exposure, hypertension is not one of the enumerated 
disabilities for which a positive association with herbicidal 
exposure has been found.  See 38 C.F.R. § 3.309(e) 2005).

As competent medical evidence does not attribute the 
veteran's currently diagnosed hypertension to his period of 
service or to any of his service-connected disabilities and 
service connection is not warranted on a presumptive basis, 
the Board must conclude that the weight of the evidence is 
against his claim and his appeal is therefore denied.  See 
Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001) (The 
benefit-of-doubt rule does not apply when the preponderance 
of the evidence is against the claim).  

Duty to Notify and Assist

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2005).  

Prior to initial adjudication of his claim, the veteran was 
sent a letter in November 2003 by which he was informed of 
the evidence necessary substantiate his claim that he was 
expected to provide, the evidence VA would seek, and asked to 
send the needed evidence or to authorize VA to obtain it on 
his behalf.  The rating decision, statement of the case, 
supplemental statement of the case, and the VA letter issued 
to the veteran, apprised him of the information and evidence 
needed to substantiate the service connection, to include on 
a secondary basis, the laws applicable in adjudicating the 
appeal, and the reasons and bases for VA's decisions.  
Furthermore, these documents outline the specific medical and 
lay evidence that was considered when the determinations were 
made. As such, the Board finds that the correspondence 
satisfied VA's duty to notify the veteran of the information 
and evidence necessary to substantiate his claims as required 
by Quartuccio v. Principi, 16 Vet. App. 183 (2002).

While the veteran was provided with the type of information 
and evidence needed to substantiate his claim, he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Despite inadequate notice provided to the 
appellant on these latter two elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  In that regard, as the Board concludes above that 
the weight of the evidence is against the veteran's claim, 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  The veteran's service medical records and VA medical 
evidence have been associated with his claims file.  The 
veteran has not identified evidence or authorized VA to 
obtain evidence not of record pertinent to his claim.  An 
examination of the veteran is unnecessary in this case since 
there is no evidence of the claimed disability in service, or 
for years thereafter and no competent evidence suggesting a 
link to service as would otherwise prompt further 
investigation of its etiology.  Accordingly, no further 
assistance to the veteran regarding development of evidence 
is required and would be otherwise unproductive and futile.

ORDER

Service connection for hypertension, to include on a 
secondary basis, is denied.

____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


